EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 2/9/2021, no claims were cancelled; claims 1, 16, and 18 were amended; no new claims were added. As a result, claims 1-20 are pending, of which claims 1, 16, and 18 are in independent form.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Applicant’s argument on page 9 of Remarks, filed on 2/9/2021, as it relates to Loladia reference is persuasive.
Motukuru et al. (US 2017/0118249 A1) discloses providing single sign-on (SSO) access to resources such as enterprise software in a distributed environment, where the security agent uses dynamic channel communication with an access manager server for controlling the SSO access to the resources and the security agent is provisioned separate from the resource deployed as a part of the identity management system, the identity management system offering authentication service and identity store.
Prior arts of record and further search do not explicitly teach or suggest the following limitations in claims 1, 16, and 18 – “wherein the remote component has access to user account information and the service processor does not, using the service processor of the data center device to initiate an operation to authenticate the remote component, and thereafter using the remote component to obtain information from the service processor; and wherein the account information is not held by the service processor during authentication of the remote component nor required by the service processor for communications with the remote component after the authentication of the remote component is complete” in claims1, 16, and 18, in view of all other limitations of claims 1, 16, and 18, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SONG whose telephone number is (571)270-3260. The examiner can normally be reached on Mon – Fri, 7:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.

/HEE K SONG/Examiner, Art Unit 2497